

116 HR 5529 IH: Social Security Equity Act of 2019
U.S. House of Representatives
2019-12-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5529IN THE HOUSE OF REPRESENTATIVESDecember 19, 2019Mr. Smith of Washington introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend title II of the Social Security Act to expand the exception to the windfall elimination
			 provision based on years of coverage.
	
 1.Short titleThis Act may be cited as the Social Security Equity Act of 2019. 2.Expansion of the exception to the windfall elimination provision based on years of coverage (a)Reduction in the number of years of coverage required (1)In generalSection 215(a)(7)(D) of the Social Security Act (42 U.S.C. 415(a)(7)(D)) is amended by striking 30 each place it appears and inserting 25.
 (2)Partial exemptionsSection 215(a)(7)(D) of the Social Security Act (42 U.S.C. 415(a)(7)(D)) is further amended by striking the table and inserting the following:
					
						
								If the number of such The applicable
								 individual’s years of coverage  (as so defined) is:percent is:
							
								2480
								2370
								2260
								2150.
 (b)Reduction of the dollar amount required To constitute a year of coverageSection 215(a)(7)(D) of the Social Security Act (42 U.S.C. 415(a)(7)(D)) is amended by striking the reference to 15 percent therein shall be deemed to be a reference to 25 percent and inserting each of the references to 25 percent and the reference to 15 percent therein shall each be deemed to be a reference to 12.5 percent. (c)Effective date (1)In generalThe amendments made by this section shall apply with respect to monthly insurance benefits payable for any month beginning after the date of the enactment of this Act.
 (2)Recomputation of primary insurance amountsNotwithstanding section 215(f) of the Social Security Act, the Commissioner of Social Security shall recompute primary insurance amounts originally computed for months prior to the date of the enactment of this Act to the extent necessary to carry out the amendment made by this section.
				